United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2559
                                    ___________

Green Tree Servicing, LLC,           *
                                     *
           Appellee,                 * Appeal from the United States
                                     * District Court for the
      v.                             * Eastern District of Arkansas.
                                     *
Larry Thomas; Rosie Lee Thomas,      * [UNPUBLISHED]
                                     *
           Appellants.               *
                                ___________

                              Submitted: March 10, 2010
                                  Filed: March 15, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Larry and Rosie Lee Thomas, who removed this action originally brought
against them in state court, appeal the order of the District Court1 remanding the case
to state court. On appeal, they argue that the District Court erred in concluding that
their removal notice was untimely and in failing to rule on their pending motions.
They have also filed a motion in this Court seeking a contempt order.




      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
       We have jurisdiction to review the District Court's remand order only to the
extent that the Thomases' removal was based upon 28 U.S.C. § 1443. See 28 U.S.C.
§ 1447(d) (stating that an order remanding a case to state court is not reviewable on
appeal unless the case was removed to federal court pursuant to § 1443). Exercising
this limited jurisdiction, we affirm the District Court's remand order because removal
under § 1443 was improper. See City of Greenwood v. Peacock, 384 U.S. 808, 824
(1966) (holding that § 1443(2) allows removal only by "federal officers or agents and
those authorized to act with or for them in affirmatively executing duties under any
federal law providing for equal civil rights"); id. at 828 (holding that § 1443(1)
permits removal only in "rare situations where it can be clearly predicted by reason
of the operation of a pervasive and explicit state or federal law" that federal rights will
be denied by "the very act of bringing the defendant to trial in the state court"); Neal
v. Wilson, 112 F.3d 351, 355 (8th Cir. 1997) (holding that removal under § 1443(1)
is proper only where a party shows reliance "upon a law providing for equal civil
rights stated in terms of racial equality"; removal is proper if it can be "predicted by
reference to a law of general application that the defendant will be denied or cannot
enforce the specified federal rights in the state courts"); see also Phipps v. FDIC, 417
F.3d 1006, 1010 (8th Cir. 2005) (noting that appellate court may affirm on any basis
supported by the record). We also hold that the District Court did not err in declining
to rule on the Thomases' pending motions. See Vincent v. Dakota, Minn. & E. R.R.
Corp., 200 F.3d 580, 582 (8th Cir. 2000) (noting that when a case is remanded to state
court for lack of jurisdiction, the district court lacks jurisdiction to make any
substantive rulings).

      Accordingly, we affirm, and we deny the Thomases' pending motion.
                     ______________________________




                                           -2-